Citation Nr: 0713716	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder with depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota in which the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation effective March 10, 2003.  The 
appellant, who had active service from September 1968 to July 
1970, disagreed with the assigned evaluation and appealed the 
decision to the BVA.  After the appellant produced additional 
medical evidence in support of an increased rating, the RO 
increased the appellant's disability rating from 30 percent 
to 50 percent effective March 10, 2003 in a June 2005 rating 
decision.  Thereafter, the RO referred the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's post-traumatic stress disorder has been 
manifested by clinical depression; anxiety; anger; impaired 
impulse control; social isolation; increasing sleep 
difficulties; suicidal ideation controlled with medication; 
difficulties in adapting to stressful circumstances; and 
significant impairment of the ability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for post-traumatic stress disorder with depression have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

A letter dated in April 2003 fully satisfied the duty to 
notify provisions as to the appellant's initial service 
connection claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The April 2003 letter informed the appellant that 
additional information or evidence was needed to support the 
initial service connection claim; and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

The April 2003 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim for service 
connection be granted.  In the January 2005 rating decision, 
the RO granted service connection for PTSD; and the issue on 
appeal concerns the appellant's claim of entitlement to an 
increased rating for this now service-connected disability.    

Even though the April 2003 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the Board observes that the April 2003 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for PTSD in the January 2005 
rating decision and assigned an initial 30 percent disability 
rating effective March 10, 2003 (the date of claim).  
Therefore, the April 2003 letter served its purpose in that 
it provided section 5103(a) notice to the appellant; and its 
application is no longer required because the original claim 
has been "substantiated." Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the appellant's April 2005 notice of disagreement (NOD), 
the appellant took issue with the initial 30 percent 
disability rating. Dingess/Hartman v. Nicholson, supra; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  The RO then 
reviewed additional evidence and increased the appellant's 
PTSD rating to 50 percent. See June 2005 rating decision.  
Thereafter, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a June 2005 Statement of the 
Case (SOC) which contained, in pertinent part, the criteria 
for establishing a higher initial rating. See June 2005 
Statement of the Case, pgs. 8-9; 38 U.S.C.A. § 7105(d)(1).  
As such, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b). See 
also Dingess, supra.   

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Board observes that the appellant submitted an additional 
medical record and a statement in April 2006 and August 2006.  
Since the appellant's representative submitted a waiver of 
original jurisdiction as to this evidence, the Board is not 
required to remand the claim for further RO review.  In 
addition, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The appellant was 
also afforded a VA examination in July 2003. 38 C.F.R. 
§ 3.159(c)(4).  The examination in this case is adequate upon 
which to base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis 

The appellant has been assigned a 50 percent disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  He contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for a rating of at least 70 percent. See June 2006 
informal hearing presentation.  As will be discussed in more 
detail below, the Board finds that the evidence of record is 
in relative equipoise as to whether the appellant is entitled 
to an increased rating for his PTSD; and as such, reasonable 
doubt requires that the appeal be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from 70 to 50. See July 2003 VA examination report 
(GAF of 70); VA medical records dated in November 2004 (GAF 
of 53), January 2005 (GAF of 50); February 2005 (GAF of 53); 
March 2005 (GAF of 51); April 2005 (GAF of 54); April 2005 
letter from Dr. T. (GAF of 55 to 60); March 2006 letter from 
Dr. T. (GAF of "around 50").  Typically, GAF scores ranging 
from 70 to 61 reflect some mild symptoms (e.g., depressed 
mood or mild insomnia) or some difficulty in social or 
occupational functioning but generally finds the veteran to 
be functioning pretty well and having some meaningful 
interpersonal relationships.  Scores ranging from 60 to 51 
reflect moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social and occupational functioning (e.g., friends, conflicts 
with peers or co-workers).  Lastly, scores ranging from 50 to 
41 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep job).  

The issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent.  The 
appellant asserts that he should be granted an increased 
rating of at least 70 percent on the basis that (1) he 
experiences severe occupational and social impairment that is 
indicated by his inability to establish and maintain 
effective relationships, (2) he exists in a nearly continuous 
state of depression as a result of his PTSD, and (3) he has 
experienced a steady decline of functioning as indicated by 
his GAF scores. June 2006 informal hearing presentation, pgs. 
3-5.  

In this case, the evidence clearly shows that the appellant's 
disability falls within the 50 percent disability rating as 
his medical records report occupational and social impairment 
with symptoms of constricted to flat affect (November 2004 
and February 2005 VA medical records); disturbances of 
motivation and mood such as depression (March 2006 letter 
from Dr. T.) and anxiety (November 2004 and February 2005 VA 
medical records); impairment of short term and long term 
memory (March 2006 letter from Dr. T.); impaired abstract 
thinking (Id.); increasing sleep difficulties (compare July 
2003 examination report, p. 6, November 2004 VA medical 
records and April 2005 letter from Dr. T.); and difficulty in 
establishing effective work and social relationships. April 
2005 letter from Dr. T. ("[Appellant's] ability to establish 
and maintain effective relationships is certainly 
impaired").  Thus, the Board must next address whether the 
appellant is entitled to a disability rating in excess of 50 
percent.  

As noted above, a 70 percent disability rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  In this case, the Board finds that there 
is evidence which supports an increased rating of 70 percent.  
In this regard, the evidence reveals that the appellant has 
experienced suicidal ideations in the past, although he has 
denied such ideations at other times. See April 2005 letter 
from Dr. T. ("with [the appellant's] new antidepressant 
medications, [his] suicidal ideations have not occurred now 
for three months").  He has had daily and nearly continuous 
symptoms of clinical depression secondary to his PTSD that 
affects his social activities and has increased in severity 
over time. See July 2003 VA examination report (diagnosed 
with dysthymic disorder); VA medical records dated in 
November 2004 (mental status examination revealed mild 
depression secondary to PTSD), December 2004, January 2005, 
April 2005 and May 2005 (mild to moderate depression ); April 
2005 letter from Dr. T. ("[Appellant] operate[s] in a near 
continuous state of depression"); March 2006 letter from Dr. 
T.  At times, the appellant's depression appears to have had 
an influence on his ability to care for his personal 
appearance and hygiene, even though earlier VA treatment 
records indicate that the appellant had been adequately 
groomed and appropriately dressed in the past. See April 2005 
letter from Dr. T. ("with [the appellant's] antidepressant 
medications, [his] personal hygiene has almost returned to 
normal with daily showers); March 2006 letter from Dr. T. 
("At times, [the appellant] may neglect his personal 
appearance and hygiene").

In addition to the foregoing, the Board observes that the 
appellant appears to experience poor emotional and behavioral 
control, to include an increasing lack of anger management.  
While the appellant denied experiencing significant problems 
controlling his anger during his July 2003 PTSD examination 
(See July 2003 VA examination report, pgs. 4, 7), he has 
exhibited increased irritability and rage since that time 
that has apparently resulted in incidents of conflict, 
including a leave of absence from his place of employment. 
See March 2005 and April 2005 VA medical records; April 2005 
letter from Dr. T.; March 2006 letter from Dr. T. ("[The 
appellant] has a difficult time controlling his anger both at 
work and at home").  These anger-control problems appear to 
be reflective of the appellant's increasing difficulties in 
adapting to stressful circumstances and also indicate a 
significant impairment of the ability to establish and 
maintain effective relationships. March 2006 letter from Dr. 
T. ("[The appellant] certainly has difficulty in adapting to 
stressful circumstances both at work and at home"); June 
2005 letter from the appellant's spouse ("[The appellant] 
really scares me with his angry outbursts").  The appellant 
has reported feeling isolated and withdrawn from others; and 
that he has increasingly experienced problems with co-workers 
and supervisors despite his participation in individual and 
group PTSD therapy and taking medication. See July 2003 VA 
examination report, p. 7 (appellant reported experiencing 
minor problems at work); VA medical records dated from 
November 2004 to May 2005; March 2006 letter from Dr. T.  As 
for his personal life, the Board observes that the appellant 
has been married to his present spouse since 1991. See July 
2003 VA examination report, p. 4.  While the appellant's 
marriage appeared relatively stable as of July 2003, the 
relationship has reportedly since become strained and 
difficult due to the appellant's PTSD. See July 2003 VA 
examination report, p. 4 (Appellant reported that he felt 
emotionally close to his spouse), June 2005 letter from the 
appellant's spouse.  

The Board acknowledges that the appellant does not meet some 
of the sample rating criteria listed for a 70 percent rating 
in Diagnostic Code 9411.  However, such is not necessary for 
an increased rating to be granted.  While it is clear that 
the record on appeal is devoid of medical evidence indicating 
that the appellant (1) experiences obsessional rituals that 
interfere with routine activities, (2) has exhibited 
intermittently illogical, obscure, or irrelevant speech or 
(3) that he experiences spatial disorientation, the Board 
finds that an assigned rating of 70 percent is most 
consistent with the appellant's overall symptomatology, 
particularly in light of the appellant's continuing 
fluxuation of symptomatology that appears to have worsened 
despite the fact that the appellant utilizes medication and 
participates in therapy to control his PTSD symptoms.  The 
Board is also confident that a 70 percent disability rating 
is appropriate in light of the appellant's most recent GAF 
score of 50, a score indicative of serious psychological 
symptoms. March 2006 letter from Dr. T.  Therefore, based 
upon this evidence, the Board resolves reasonable doubt in 
the appellant's favor by concluding that his present 
symptomatology as a whole, including the symptomatology not 
specifically listed in the Diagnostic Code, more nearly 
approximates the criteria set forth for a 70 percent 
disability rating rather than a 50 percent disability rating.  

Next, the Board must address the question of whether the 
appellant is entitled to a disability rating in excess of 70 
percent.  After reviewing all evidence of record, the Board 
is of the opinion that the schedular criteria for a 100 
percent disability rating have not been met as the 
appellant's overall symptomatology does not illustrate that 
the appellant experiences total occupational and social 
impairment.  In this regard, the Board observes that the 
appellant works full-time and has been employed by the same 
employer for over 35 years. July 2003 examination report, p. 
4; April 2005 letter from Dr. T.  Although the appellant has 
experienced an increasingly strained relationship with his 
spouse of approximately 15 years, they remain married and 
there is no indication in the record that their marriage is 
in danger of ending due to the appellant's PTSD. June 2005 
letter from the appellant's spouse.  Also, while the 
appellant has few social contacts outside his immediate 
family, he has reported having a relationship with his two 
adult children from a previous marriage and he also maintains 
contact with his six siblings. See July 2003 examination 
report, 
pgs. 2, 4.  

In addition, the Board observes that while there is evidence 
that the appellant has experienced some suicidal ideation in 
the past, this evidence does not show that he has exhibited 
grossly inappropriate behavior or presented a persistent 
danger to himself or others.  There is no competent evidence 
indicating that the appellant experiences gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; the intermittent inability to perform 
activities of daily living; or experiences disorientation to 
time or place.  Lastly, the Board observes that none of the 
medical evidence contained in the claims file notes the type 
of memory loss for which a 100 percent evaluation would be 
warranted.  As such, the Board finds that a 100 percent 
schedular evaluation is not warranted in this case.  
Nonetheless, should the appellant's disability picture change 
in the future, the appellant may submit additional evidence 
which may qualify him for the assignment of a higher rating. 
See 38 C.F.R. § 4.1.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there is no evidence 
indicating that the appellant has experienced frequent 
periods of hospitalization as a result of his PTSD.  While 
there is evidence in this case that the appellant's PTSD 
somewhat impairs his ability to work, such impairment is 
already contemplated by the applicable schedular criteria. 
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, the Board finds 
that the appellant's service-connected PTSD does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder with depression is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


